DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 110734622 A) in view of Bastiaens et al. (WO 2009/125315 A1), as evidenced by Kraton MD1648, Kraton MD 6951, Someya (WO 2019/235454 A1) and Xavier et al. (5,481,885). It is noted that the disclosures of Xu et al. are based on a machine translation of the reference which is included in this action. It is noted that the disclosures of Someya are based on the original document of the reference which is included in this action.

Regarding claims 1-12, 18 and 19, Xu et al. disclose a low-oil ultrahigh-fluidity TPE (thermoplastic elastomer composition) comprising high-fluidity hydrogenated styrene-butadiene block copolymer (SEBS), ultrahigh-fluidity hydrogenated styrene-butadiene block copolymer (SEBS), a base oil, a filler, a lubricating aid and a stabilizer (see Abstract). An example of high-fluidity hydrogenated SEBS include MD6951 and an example of ultrahigh-fluidity hydrogenated SEBS include MD1648 from Kraton Polymers (see page 2, second last paragraph). As evidenced by Kraton MD6951, MD6951 is styrene-ethylene/butylene-styrene copolymer having styrene content of 34 wt% (see page 2, Material Characteristics). As evidenced by Kraton MD1648, MD1648 is styrene-ethylene/butylene-styrene copolymer having a styrene content of 20 wt% (see page 1, Description). Therefore, high-fluidity hydrogenated SEBS (MD6951) reads on first hydrogenated SEBS having first styrene content and ultrahigh-fluidity hydrogenated SEBS (MD1648) reads on second hydrogenated SEBS having second styrene content less than the first styrene content of high-fluidity hydrogenated SEBS. As evidenced by Someya, MD6951 has molecular weight of 100,000 and MD1648 has molecular weight of 54,000 (see paragraph 0097 of original document). Accordingly, the molecular weight of ultrahigh-fluidity hydrogenated SEBS (MD1648) is less than molecular weight of high-fluidity hydrogenated SEBS (MD6951).
The base oil can be paraffinic oil, naphthenic oil, etc. (see page 2, paragraph 3). The base oil provides increase fluidity and increase softness, i.e. plasticizer (see page 3, paragraph 1). Given that the base oil is identical to presently claimed liquid plasticizer, the base oil of Xu et al. reads on the liquid plasticizer. Further, a mixture of base oils (liquid plasticizers) can be used (see page 2, paragraph 4 and page 3, paragraph 1). Accordingly, two types of liquid plasticizers can be used which reads on plasticizer and liquid plasticizer as presently claimed. The filler can be calcium carbonate (page 3, paragraph 3). The lubricant reads on additive (see Abstract). 
Xu et al. do not disclose an unhydrogenated styrene block copolymer.
Bastiaens et al. disclose impact modifier comprising a mixture of non-hydrogenated (unsaturated) copolymer and hydrogenated copolymers (see paragraph 0045). The copolymer can be A-B-A tri block copolymer such as styrene-butadiene-styrene (see paragraph 0045). That is, non-hydrogenated (unsaturated) copolymer can be styrene-butadiene-styrene triblock copolymer.
In light of motivation for using impact modifier comprising a mixture of non-hydrogenated (unsaturated) copolymer and hydrogenated copolymers, wherein non-hydrogenated copolymer can be styrene-butadiene-styrene triblock copolymer disclosed by Bastiaens et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use non-hydrogenated copolymer comprising styrene-butadiene-styrene triblock copolymer in combination with hydrogenated copolymers in thermoplastic elastomer composition of Xu et al. in order to improve impact properties, and thereby arrive at the claimed invention.
Xu et al. in view of Bastiaens et al. disclose the thermoplastic elastomer composition as set forth above. Xu et al. in view of Bastiaens et al. do not disclose thermoplastic elastomer composition for overmolding a substrate, wherein the substrate is a rigid plastic substrate as presently claimed.
However, the recitation in the claims that the thermoplastic elastomer composition is “for overmolding a substrate, wherein the substrate is a rigid plastic substrate as presently claimed” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Xu et al. in view of Bastiaens et al. disclose thermoplastic elastomer composition as presently claimed, it is clear that the thermoplastic elastomer composition of Xu et al. in view of Bastiaens et al. would be capable of performing the intended use, i.e. for overmolding a substrate, wherein the substrate is a rigid plastic substrate as presently claimed, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 20-30, Xu et al. in view of Bastiaens et al. disclose the thermoplastic elastomer composition as set forth above. Xu et al. in view of Bastiaens et al. do not disclose the thermoplastic elastomer composition having presently claimed properties. However, given that the thermoplastic elastomer composition of Xu et al. in view of Bastiaens et al. is identical to that presently claimed, it is inherent or obvious that the thermoplastic elastomer composition of Xu et al. in view of Bastiaens et al. has presently claimed properties.

Regarding claims 31-33, Xu et al. disclose the thermoplastic elastomer composition can be applied to automotive instrument panels (page 2, paragraph 7). As evidenced by Xavier et al., automotive instrument panel is essentially a plastic structure (plastic substrate) with air flow ducts and components with electronic elements (see col. 1, lines 14-16).  That is, the automotive instrument panel is plastic structure that is necessarily rigid due to air flow ducts and components with electronic elements. Accordingly, Xu et al. disclose the thermoplastic elastomer composition is applied to exterior surface of rigid plastic structure (automotive instrument panel). The thermoplastic composition applied to exterior surface rigid plastic structure read on an overmolded article.
Given that Xu et al. disclose thermoplastic elastomer composition is applied to rigid plastic structure (plastic substrate), Xu et al. disclose method for preparation of an overmolded article as presently claimed, an overmolded article as presently claimed and an overmolded article prepared by the method as presently claimed.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 110734622 A) in view of Bastiaens et al. (WO 2009/125315 A1), as evidenced by Kraton MD1648, Kraton MD 6951, Someya (WO 2019/235454 A1) and Xavier et al. (5,481,885) as applied to 12 above, further in view of Bokhari et al. (US 2011/0065865 A1).


Regarding claims 13-17, Xu et al. in view of Bastiaens et al. disclose the thermoplastic elastomer composition as set forth above. Xu et al. in view of Bastiaens et al. do not disclose the thermoplastic elastomer composition comprises an antioxidant as presently claimed.
As indicated by Bokhari et al., it is well known to include phenol antioxidants (phenolic antioxidants) in the thermoplastic elastomer composition (see paragraph 0067).
Therefore, as taught by Bokhari et al., it would have been obvious to one of the ordinary skills in the art to use phenolic antioxidant in thermoplastic elastomer composition of Xu et al. in view of Bastiaens et al. to prevent oxidation, and thereby arrive at the claimed invention.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie et al. (US 2019/0136028 A1) disclose two or more selectively hydrogenated styrene block copolymers with substantially the same structure and chemical composition in the respective blocks but different styrene contents in the overall polymer can be melt blended together at temperatures typically above 180 C to product a molecular compatible, clear and intimate blend which will exhibit a refractive index which is the average of the blended polymers depending upon the styrene contents and weight percentages (see paragraph 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787